that Braecklein be suspended from the practice of law for six months and

                one day and, as a condition of reinstatement, that Braecklein be required

                to retake the MPRE and attend at least 3 hours of CLE specifically

                relating to the handling of IOLTA trust accounts. Finally, the panel

                recommended that Braecklein be required to pay the costs associated with

                the proceedings, pursuant to SCR 120.

                            This court's automatic review of a disciplinary panel's findings

                and recommendations is de novo, SCR 105(3)(b); In re Discipline of Stuhff,

                108 Nev. 629, 633, 837 P.2d 853, 855 (1992), and therefore we "must

                examine the record anew and exercise independent judgment,"            In re

                Discipline of Schaefer,   117 Nev. 496, 515, 25 P.3d 191, 204 (2001).

                Although we are not bound by the disciplinary panel's recommendations,

                those recommendations are persuasive. Id. The State Bar has the burden

                of showing by clear and convincing evidence that Braecklein committed

                the violations charged. In re Discipline of Drakulich, 111 Nev. 1556, 1566,

                908 P.2d 709, 715 (1995). In determining the appropriate discipline, this

                court considers four factors: "the duty violated, the lawyer's mental state,

                the potential or actual injury caused by the lawyer's misconduct, and the

                existence of aggravating or mitigating factors." In re Discipline of Lerner,

                124 Nev. 1232, 1246, 197 P.3d 1067, 1077-78 (2008).

                            While we conclude that clear and convincing evidence

                supports the panel's findings of misconduct, we do not agree that the

                panel's recommended discipline is commensurate with the misconduct

                committed. Accordingly, we hereby suspend Judith Braecklein from the

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I94Th
                    practice of law for one year commencing from the date of this order. We

                    further approve the reinstatement conditions recommended by the hearing

                    panel with the added condition that restitution, if any, be paid in full.

                    Finally, Braecklein shall pay the costs associated with the disciplinary

                    proceedings within 30 days from her receipt of the State Bar's bill of costs,

                    see SCR 120, and shall comply with SCR 115 and SCR 116. The State Bar
                    shall comply with SCR 121.1.

                                It is so ORDERED.




                                                                                           ,J



                                                                                           , J.




                    Gibbons                                     Pickering



                    cc: Chair, Southern Nevada Disciplinary Board
                         Judith H. Braecklein
                         Bar Counsel, State Bar of Nevada
                         Kimberly K. Farmer, Executive Director, State Bar of Nevada
                         Perry Thompson, Admissions Officer, U.S. Supreme Court




SUPREME COURT
         OF
      NEVADA
                                                          3
(0) 1947.4    es.